DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, and 11-19 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1, 2, 4-8, and 11-19 under 35 U.S.C. 112a have been fully considered and are not persuasive. New 35 U.S.C. 112a rejections are applied to claims 1, 2, 4-8, and 11-19.

Applicant’s arguments regarding the rejections of claims 1, 2, 4-8, and 11-19 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1, 2, 4-8, and 11-19.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 2, 4-8, and 11-19 have been fully considered and are moot because the arguments do not apply to the new grounds of rejection from the references being applied in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: “the selected ready task is that a task of the multiple ready tasks” should be amended to “the selected ready task is a task of the multiple ready tasks”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 16, and 17 (line numbers refer to claim 1):
	Lines 17-19 recite “for each respective ready task of the plurality of ready tasks, ascertaining a first container, the first container being a container of the plurality of containers that is associated with the respective ready task and having a not insignificant resource budget” but this is different from what is recited in the specification. In the specification of the instant application, page 15 lines 11-14 recite “ascertaining 160, for each task that is ready (by way of example, block B1 of Fig. 3 symbolizes all tasks T1, T2, T3, T4, T5 currently ready for execution), a respective first container having a not insignificant resource budget RB” and page 15 lines 21-26 “Block B2 represents an exemplifying association of containers having a resource budget with tasks, according to step 160,  e.g.,  in  the  form  [Cl,  T1],  [C2,  T2],  [C3,  T4],  i.e., first task T1 being associated with first container Cl, second task T2 with second container C2, and fourth task T4 with third container C3”. Therefore the claims should be directed to ascertaining, for each task that is ready, a respective first container having a not insignificant resource budget rather than ascertaining, for each ready task, a first container that is associated with the respective ready task and having a not insignificant resource budget. The step of ascertaining, for each task that is ready, a respective first container having a not insignificant resource budget creates the association between the ready tasks and containers. 
	Lines 10-11 recite “the computing-time resources including a respective guaranteed run time for any tasks associated with the container” but this is not supported by the specification. The applicant refers to paragraphs [0010] and [0052] of US20210026701A1 to support this limitation and portions of paragraphs [0010] and [0052] are reproduced here: “each container is dimensioned or budgeted (see “resource budget” above) with regard to its guaranteed run time within a time period” and “each container C1, . . . , C5 is dimensioned or budgeted (see “resource budget” above) with regard to its guaranteed run time within a time period”. Therefore, the specification supports that the respective container is budgeted with the computing-time resources according to the respective container’s guaranteed run time for tasks associated with the respective container.
	Lines 11-12 recite “the respective guaranteed runtimes of the plurality of containers being different from one another” but this is not supported by the specification. The applicant refers to paragraph [0009] of US20210026701A1 as one of the paragraphs that support this limitation and a portion of paragraph [0009] is reproduced here: “various containers each having different priorities, and identical or similar or different quantities of computing-time resources, can thus also be provided.” Therefore, the guaranteed run times are not different for each container, but the amount of computing-time resources are different. 

Claims 2, 4-8, 11-15, and 18-19 are dependent claims of claims 1 and 17 and fail to correct the deficiencies of claims 1 and 17, so they are rejected for the same reasons as claims 1 and 17 above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 16, and 17 (line numbers refer to claim 1):
	Line 10 recites “the computing-time resources including a respective guaranteed run time” but it is unclear how a resource can include a guaranteed run time. A certain amount of resources can guarantee a run time. 

As per claims 1, 5, 16, and 17 (line numbers refer to claim 1):
	Line 9 and other lines recite “the container” but it is unclear which container is referred to here because there are a plurality of containers (Is it referring to the respective container like in claim 7 which recites “each respective container of the plurality of containers has a respective budget retention strategy associated with it, the respective budget retention strategy characterizing a behavior of the respective container”?).

As per claims 6 and 8 (line numbers refer to claim 6):
	Line 1 recites “the resource budget” but it is unclear if this refers to “a respective resource budget” (ie. If so, the same terms should be used.). 
	
Claims 2, 4, 7, 11-15, 18, and 19 are dependent claims of claims 1 and 17 and fail to resolve the deficiencies of claims 1 and 17, so they are rejected for the same reasons as claims 1 and 17 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Salm (US 5790852 A) in view of Alexander et al. (US 9575802 B2 herein Alexander), further in view of Edholm et al. (US 20130179880 A1 herein Edholm), and further in view of Easwaran et al. (US 20130205301 A1 herein Easwaran).
Salm, Alexander, and Edholm were cited in a previous office action.
As per claim 1, Salm teaches the claimed invention substantially as claimed including a computer-implemented method for planning computing-time resources of a computing device having a plurality of computing cores for execution of tasks (Col. 1 lines 39-41 The invention resides in a computer system comprising a virtual storage, and means for organizing the virtual storage to provide storage space for parallel program execution; Col. 1 lines 44-45 Depending on the job to be performed, the organizing means allocates one or more dynamic partitions; Col. 3 lines 30-32 Dynamic partitions can be grouped into classes corresponding to the VSE/POWER classes, where jobs can be executed; Salm teaches a plurality of computing cores because a computer has computing cores and in order for programs to run in parallel, there must be multiple cores.), comprising the following steps: 
furnishing a plurality of containers, a priority being associated with each of the plurality of containers (Col. 1 lines 44-45 the organizing means allocates one or more dynamic partitions; Col. 3 line 1 Each dynamic partition has its own address space; Col. 5 lines 46-47 the highest priority dynamic partition of the class ready to run is determined; Col. 5 lines 54-58 The member of the group (static partition or dynamic class) that looses its time slice receives the lowest priority position within the group. If more than one dynamic partition is allocated within a given dynamic class the same method is used; A dynamic partition is a container because the specification of the instant application recites that containers furnish resources and a dynamic partition furnishes memory resources, so dynamic partitions are containers. Additionally, the specification of the instant application recites that a slack pool can be construed as a container and a slack pool is a way for organizing resources and Salm teaches partitions which are a way to organize resources. Since the highest priority dynamic partition is determined that means each dynamic partition has a priority since that is necessary to decide which dynamic partition has the highest priority.); 
associating each of the tasks with at least one of the plurality of containers (Col. 2 lines 63-64 A spooling program like VSE/POWER allocates and starts a dynamic partition for one job; Col. 4 lines 20-22 those dynamic partitions are active in the virtual storage area, that actually have running jobs. If jobs allocated to dynamic partitions), 
each of the tasks having a respective priority (Col. 5 lines 48-49 The corresponding highest priority (sub)task ready to run is selected and dispatched; Col. 5 lines 28-30 One VSE partition consists of a main task and attached subtasks, where the main task has always the lowest priority within the partition; Since the highest priority (sub)task is select that means the tasks must have a priority since it is necessary to know the priorities of each (sub)task in order to select which one has the highest priority.), and 
wherein each container of the plurality of containers has a respective resource budget associated with it, the respective resource budget of the container characterizing computing-time resources for tasks associated with the container (Col. 3 lines 43-44 specifies the storage requirements of a dynamic partition; Col. 3 lines 46-48 partition SIZE: defines the amount of contiguous virtual storage in a partition reserved for program execution; Col. 3 line 1 Each dynamic partition has its own address space; Col. 2 lines 63-64 A spooling program like VSE/POWER allocates and starts a dynamic partition for one job);
selecting for execution a ready task from among a plurality of ready tasks, the plurality of ready tasks being those of the tasks which are ready for execution, the selecting of the ready task for execution being based on the respective priorities of the plurality of containers associated with the plurality of ready tasks, the selecting of the ready task for execution including: ascertaining a first container, the first container being a container of the containers (Col. 3 lines 30-32 Dynamic partitions can be grouped into classes corresponding to the VSE/POWER classes, where jobs can be executed; Col. 5 lines 28-30 One VSE partition consists of a main task and attached subtasks, where the main task has always the lowest priority within the partition; claim 9 the highest priority partition of the class ready to run is determined and the corresponding highest priority task ready to run is selected and dispatched.),
selecting one of the ascertained first containers having a highest priority of the ascertained first containers to obtain a selected container, and selecting for execution the ready task that is associated with the selected container, wherein when the selected container has multiple ready tasks associated with it, the selected ready task is that a task of the multiple ready tasks having a highest respective priority, and103544743.12U.S. Pat. App. Ser. No. 16/893,336Attorney Docket No. BOSC.P11880US/1001108813 Office Action of October 6, 2021executing the selected ready task with the selected container (Col. 5 lines 46-49 the highest priority dynamic partition of the class ready to run is determined. 3. The corresponding highest priority (sub)task ready to run is selected and dispatched; Col. 5 lines 28-30 One VSE partition consists of a main task and attached subtasks, where the main task has always the lowest priority within the partition; Col. 5 line 60 Job selection for execution in a dynamic class; Col. 2 lines 63-64 allocates and starts a dynamic partition for one job; Col. 3 lines 30-32 Dynamic partitions can be grouped into classes corresponding to the VSE/POWER classes, where jobs can be executed).

	Salm fails to teach the computing-time resources including a respective guaranteed run time for any tasks associated with the container, the respective guaranteed run times of the plurality of containers being different from one another; associating each of the plurality of containers with only one of the plurality of computing cores; for each respective ready task of the plurality of ready tasks, ascertaining a first container, the first container being a container of the plurality of containers that is associated with the respective ready task and having a not insignificant resource budget; executing the task on the one of the plurality of computing cores associated with the container.

However, Alexander teaches associating each of the plurality of containers with only one of the plurality of computing cores (Col. 3 lines 57-58 Processor cores 110 are physical processor resources allocated to the logical partitions; Col. 3 lines 62-63 the underlying core resource 110 is reserved for that partition);
executing the task on the one of the plurality of computing cores associated with the container (Col. 7 line 11 one thread running in a core; Col. 3 lines 61-63 The logical processors of a particular partition 112 may be either dedicated to the partition, so that the underlying core resource 110 is reserved for that partition).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm with the teachings of Alexander because Alexander’s teaching of dedicating a core to a partition allows for a partition to have sole access to a core thus making sure that no other partitions can use that core. 
	
Salm and Alexander fail to teach the computing-time resources including a respective guaranteed run time for any tasks associated with the container, the respective guaranteed run times of the plurality of containers being different from one another; for each respective ready task of the plurality of ready tasks, ascertaining a first container, the first container being a container of the plurality of containers that is associated with the respective ready task and having a not insignificant resource budget.

However, Edholm teaches for each respective ready task of the plurality of ready tasks, ascertaining a first container, the first container being a container of the plurality of containers that is associated with the respective ready task and having a not insignificant resource budget ([0051] lines 1-9 The instance ID 308 can be any GUID or other identifier that can identify the application instance 108 (which may be the same as the partition 106) to which the application data 312 is associated. Each application 108 may have one or more instances that are being executed simultaneously in different partitions 106 of the virtualized environment 102. Each instance may have an identifier 308 that identifies which partition 106 the instance is executing and/or the ID of the instance; [0069] lines 8-15 The partition controller 202 can parse the information and read the application identifier identifying the application 108 requested to determine the partition 106, in step 606. The determined application 108 may then be found in the partition index in the application identifier 412. Thus, the partition controller 202 can determine which partitions may be executing instances of an application; [0039] lines 9-14 each partition 106 can execute an instance of one or more applications 108a, 108b, and/or 108c. Thus, the partition 106 can provide all the processor resources, memory resources, and other computing resources needed to execute the application instance 108; [0001] lines 8-9 dedicated memory for the application to be ready to process an event or activity).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm and Alexander with the teachings of Edholm because Edholm’s teaching of identifying for each application instance, which partition is running each respective application instance allows for partitions to be better utilized (see Edholm, [0070] Thus, the partition controller 202 can better utilize and target partitions based on the types of application instances being executed.). 

	Salm, Alexander, and Edholm fail to teach the computing-time resources including a respective guaranteed run time for any tasks associated with the container, the respective guaranteed run times of the plurality of containers being different from one another.

	However, Easwaran teaches the computing-time resources including a respective guaranteed run time for any tasks associated with the container, the respective guaranteed run times of the plurality of containers being different from one another ([0050] the scheduler 116 allots a processing budget to the master instruction entity that provides substantial time for the instruction entities in the execution group to complete execution before their execution deadline. In the current example shown in FIG. 3, the first execution group 320 has master instruction entity 302 and slave instruction entity 308. Master instruction entity 302 requires 20 .mu.s of execution time to complete execution before its execution deadline and slave instruction entity 308 requires 80 .mu.s of execution time to complete execution… in second execution group 322, master instruction entity 304 requires 40 .mu.s to complete execution at a rate of 80 Hz and the slave instruction entity 306 requires 60 .mu.s to complete execution at a rate of 20 Hz; [0051] scheduler 116 assigns instruction entities to execution groups based on schedule-before relationships and rate constraints. Further, scheduler 116 allots processing budgets to master instruction entities 105 based on the amount of execution time needed by instruction entities 106 in an execution group 110 to complete execution on processing cluster 102 by their respective execution deadlines; [0054] To satisfy the second schedule-before relationship 400, where the execution of instruction entity 408 must finish before the execution of instruction entity 406 begins, scheduler 116 allots processing budgets to instruction entity 408 and instruction entity 406 to ensure that instruction entity 408 completes execution before the execution of instruction entity 406 begins; [0016] the term "instruction entity" 106 refers to an entity that is or identifies a group of program instructions for one or more tasks; [0021] The allotted processing budget defines a period of time during which an instruction entity 106 is allowed to execute on a processing unit 108).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm, Alexander, and Edholm with the teachings of Easwaran to reduce interference and overhead (see Easwaran [0023] difficulties associated with interference and overhead is reduced).
	
As per claim 7, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 1. Salm specifically teaches wherein each respective container of the plurality of containers has a respective budget retention strategy associated with it, the respective budget retention strategy characterizing a behavior of the respective container with regard to the respective resource budget that is associated with the respective container that is not immediately used (Col. 4 lines 21-23 If jobs allocated to dynamic partitions are not active, their allocated virtual storage can be used for other purposes.).

As per claim 11, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 1. Salm specifically teaches wherein each of at least two of the plurality of containers being used as a static, slack pool, a container of the plurality of containers having a highest priority being used as a first slack pool, and/or a container of the plurality of the containers having a lowest priority being used as a second slack pool (Col. 5 line 44 The highest priority static partition; Col. 5 lines 46-47 he highest priority dynamic partition of the class ready to run is determined; Col. 5 lines 54-56 The member of the group (static partition or dynamic class) that looses its time slice receives the lowest priority position; abstract lines 5-7 there are provided dynamic partitions (P1, P2, . . . N1, N2, . . . O1, O2, . . . ) that are allocatable in addition to the pre-allocated partitions).

As per claim 14, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 11. Salm specifically teaches at least one of the tasks is associated only with the first slack pool or only with the second slack pool (Col. 2 lines 63-64 A spooling program like VSE/POWER allocates and starts a dynamic partition for one job; Col. 5 lines 46-49 the highest priority dynamic partition of the class ready to run is determined. 3. The corresponding highest priority (sub)task ready to run is selected and dispatched; Col. 5 lines 54-58 The member of the group (static partition or dynamic class) that looses its time slice receives the lowest priority position within the group. If more than one dynamic partition is allocated within a given dynamic class the same method is used.).

As per claim 16, it is an apparatus claim of claim 1, so it is rejected for the same reasons as claim 1 above. 

As per claim 17, it is a non-transitory computer-readable storage medium claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Salm teaches a non-transitory computer-readable storage medium on which is stored instructions for planning computing-time resources of a computing device having a plurality of computing cores for execution of tasks, the instructions, when executed by a computer, causing the computer to perform the following steps (Col. 8 lines 18-19 A sequence of instructions suitable for processing by a computer; Col. 2 lines 37-39 The address spaces are divided in shared areas and a private area. The private area is the program area for program execution; Col. 1 lines 39-41 The invention resides in a computer system comprising a virtual storage, and means for organizing the virtual storage to provide storage space for parallel program execution; Col. 1 lines 44-45 Depending on the job to be performed, the organizing means allocates one or more dynamic partitions).

As per claim 18, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 1. Salm specifically teaches wherein the computing-time resources are for an operating system for the computing device (abstract lines 1-2 In a computer including an operating system comprising a virtual storage organization concept providing storage space; claim 1 operating system means for allocating dynamic partitions to said address spaces for jobs).

As per claim 19, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 1. Alexander specifically teaches wherein the computing-time resources are for a hypervisor for controlling virtual machines (Col. 3 lines 31-34 Processor memory 104 includes, for example, one or more partitions 112 (e.g., logical partitions), and processor firmware 113, which includes, e.g., a logical partition hypervisor; Col. 3 lines 38-42 A logical partition functions as a separate system and has one or more applications 120, and optionally, a resident operating system 122 therein, which may differ for each logical partition. In one embodiment, the operating system is the z/OS operating system, the z/VM operating system).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salm, Alexander, Edholm, and Easwaran, as applied to claim 1 above, in view of Meng et al. (CN 101609432 A herein Meng).
Claim mappings of Meng are made with a translation of CN 101609432 A.
Meng was cited in a previous office action.
As per claim 2, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 1. Salm specifically teaches wherein each of the plurality of containers has a respective priority associated with it (Col. 5 lines 46-47 the highest priority dynamic partition of the class ready to run is determined; Since the highest priority dynamic partition is determined that means each dynamic partition has a priority since that is necessary to decide which dynamic partition has the highest priority.).

Salm, Alexander, Edholm, and Easwaran fail to teach wherein each of the plurality of containers has a respective static priority associated with it.

However, Meng teaches wherein each of the plurality of containers has a respective static priority associated with it ([0092] 583 line 1 The WT-GAP policy defines a static priority (prio) for each cache partition).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm, Alexander, Edholm, and Easwaran with the teachings of Meng because Meng’s teaching of a static priority for each partition allows for the priorities to be fixed so that applications with high priorities can know which high priority partition to allocate to thus providing the proper amount of resources (see Meng, [0091] 574 lines 1-5 For example, a global cache allocation policy WT-GAP (weight-based global cache allocation policy) that can provide guaranteed relative-priority cache differentiation semantics, which enables the system to provide weight-based dynamic cache differentiation for applications that share storage Serve. Specifically, an application with a relatively higher weight can obtain a cache service that is superior to an application with a relatively low weight; [0092] 583 line 10 the higher the priority of the application, the more cache resources; [0101] 644 lines 11-12 configure different cache allocation strategies to meet the needs of specific application scenarios).
	

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salm, Alexander, Edholm, and Easwaran, as applied to claim 1 above, in view of Blanding et al. (US 9081627 B1 herein Blanding). 
Blanding was cited in a previous office action.
As per claim 4, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 1. 

	Salm, Alexander, Edholm, and Easwaran fail to teach wherein each container of the plurality of containers has a budget replenishment strategy associated with it.

However, Blanding teaches wherein each container of the plurality of containers has a budget replenishment strategy associated with it (Col. 3 lines 53-59 resources are allocated first to satisfy the resource container minima of all workloads, then the policy minima, the owned requests, the borrow requests, etc. Once the borrow requests are satisfied, the remainder of the allocation amounts to distributing the excess resource, first to give each workload its full owned amount, and then, if resource remains, to try to fulfill policy maxima; Col. 4 lines 2-4 preferentially transfer resources more quickly to containers having higher priority allocations that are not satisfied by resources already available in the container; Col. 7 lines 36-37 the aforesaid list serves to define the order in which containers should be increased in size).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm, Alexander, Edholm, and Easwaran with the teachings of Blanding because Blanding’s resource allocation policy allows resources to be allocated to containers which need a replenishment of resources the most (see Blanding,  Col. 4 lines 2-4 preferentially transfer resources more quickly to containers having higher priority allocations that are not satisfied by resources already available in the container).
	

As per claim 5, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 1. Salm specifically teaches the resource budget associated with the container (Col. 3 lines 43-44 specifies the storage requirements of a dynamic partition; Col. 3 lines 46-48 partition SIZE: defines the amount of contiguous virtual storage in a partition reserved for program execution; Col. 3 line 1 Each dynamic partition has its own address space).

Salm, Alexander, Edholm, and Easwaran fail to teach wherein each container of the plurality of containers has a budget replenishment strategy associated with it, the budget replenishment strategy characterizing at least one of the following elements: a) a point in time of a replenishment of the resource budget associated with the container; b) an extent of the replenishment of the resource budget associated with the container.

However, Blanding teaches wherein each container of the plurality of containers has a budget replenishment strategy associated with it, the budget replenishment strategy characterizing at least one of the following elements: a) a point in time of a replenishment of the resource budget associated with the container; b) an extent of the replenishment of the resource budget associated with the container (Col. 8 lines 20-22 transfer data including the source-decreasing container, the destination-increasing container, and the amount transferred; Col. 3 lines 16-19 specifies other resource management parameters for the workload (typically through a resource allocation policy), such as minimum, owned, and maximum resources; Col. 3 lines 48-49  The maximum resource that may be assigned to the workload's resource container; Col. 4 lines 2-4 preferentially transfer resources more quickly to containers having higher priority allocations that are not satisfied by resources already available in the container; Col. 4 lines 32-33 Some requests (e.g., for owned and borrowed amounts) are based on data obtained by workload monitor 15; Col. 4 lines 22-24 workload monitor 15 monitors parameters, e.g., utilization and load, that can affect resource allocation for workloads; Col. 1 lines 13-17 "computing resources" refers to quantifiable entities that can be assigned to partitions or other containers, wherein an assigned quantity has an effect on the function, performance, or cost associated with a workload running in that container).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm, Alexander, Edholm, and Easwaran with the teachings of Blanding because Blanding’s teaching of determining the extent of replenishment by determining utilizing of resources allows for the proper amount of resources to be replenished (see Blending, Col. 4 lines 32-33 Some requests (e.g., for owned and borrowed amounts) are based on data obtained by workload monitor 15; Col. 4 lines 22-24 workload monitor 15 monitors parameters, e.g., utilization and load, that can affect resource allocation for workloads).

As per claim 6, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 1. Salm specifically teaches the resource budget associated with each container of the plurality of containers (Col. 3 lines 43-44 specifies the storage requirements of a dynamic partition; Col. 3 lines 46-48 partition SIZE: defines the amount of contiguous virtual storage in a partition reserved for program execution; Col. 3 line 1 Each dynamic partition has its own address space).

Salm, Alexander, Edholm, and Easwaran fail to teach wherein the resource budget associated with each container of the plurality of containers is replenished periodically and/or at static, specified points in time and/or depending on a previous consumption of computing-time resources associated with the resource budget.

However, Blanding teaches wherein the resource budget associated with each container of the plurality of containers is replenished periodically and/or at static, specified points in time and/or depending on a previous consumption of computing-time resources associated with the resource budget (Col. 4 lines 2-4 preferentially transfer resources more quickly to containers having higher priority allocations that are not satisfied by resources already available in the container; Col. 4 lines 22-27 workload monitor 15 monitors parameters, e.g., utilization and load, that can affect resource allocation for workloads WL1-WL6. Workload monitor 15 can store data so that, in addition to recent values, historical patterns and trends can be taken into account when allocating resources; Col. 4 lines 32-33 Some requests (e.g., for owned and borrowed amounts) are based on data obtained by workload monitor 15; Col. 1 lines 13-17 "computing resources" refers to quantifiable entities that can be assigned to partitions or other containers, wherein an assigned quantity has an effect on the function, performance, or cost associated with a workload running in that container; Col. 1 lines 37-43 Workload management software functions by monitoring operating parameters (e.g., resource utilization, response time, and queue length) associated with workloads, predicting the resources required to keep these operating parameters of each workload near user-specified targets, planning the allocation of resources to workloads based on these predictions).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm, Alexander, Edholm, and Easwaran with the teachings of Blanding because Blanding’s teaching of replenishing containers based on a previous consumption of resources allows for workloads in containers to have sufficient resources (see Blanding, Col. 1 lines 37-43 Workload management software functions by monitoring operating parameters (e.g., resource utilization, response time, and queue length) associated with workloads, predicting the resources required to keep these operating parameters of each workload near user-specified targets, planning the allocation of resources to workloads based on these predictions).
	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salm, Alexander, Edholm, Easwaran, and Blanding, as applied to claim 7 above, in view of Beale (US 9684545 B2).
Beale was cited in a previous office action.
As per claim 8, Salm, Alexander, Edholm, Easwaran, and Blanding teach the method as recited in Claim 7. Salm specifically teaches the respective budget retention strategy (Col. 4 lines 21-23 If jobs allocated to dynamic partitions are not active, their allocated virtual storage can be used for other purposes.).

Salm, Alexander, Edholm, Easwaran, and Blanding fail to teach wherein the respective budget retention strategy provides that a) the respective resource budget of the respective container expires at a point in time of a replenishment of the resource budget associated with the respective container provided no task is ready to use the resource budget associated with the respective container; and/or that b) the resource budget of the respective container continues to be reserved for tasks still arriving.

However, Beale teaches wherein the respective budget retention strategy provides that a) the respective resource budget of the respective container expires at a point in time of a replenishment of the resource budget associated with the respective container provided no task is ready to use the resource budget associated with the respective container; and/or that b) the resource budget of the respective container continues to be reserved for tasks still arriving (col. 6 lines 42-46 These partitions can be, for example, allocated resources of a host computing system that are customized for the particular resource need of that partition, and according to the anticipated workload (as tasks still arriving) to be executed using that partition.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm, Alexander, Edholm, Easwaran, and Blanding with the teachings of Beale because Beale’s teaching of reserving resources in a partition for tasks still arriving allows for the partition to have the proper resources needed to perform those tasks (see Beale, col. 6 lines 42-46 These partitions can be, for example, allocated resources of a host computing system that are customized for the particular resource need of that partition, and according to the anticipated workload to be executed using that partition.).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salm, Alexander, Edholm, and Easwaran, as applied to claim 11 above, in view of Hildrum et al. (US 9886306 B2 herein Hildrum). 
	
Hildrum was cited in the previous office action.
As per claim 12, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 11. 

Salm, Alexander, Edholm, and Easwaran fail to teach wherein at least one of the tasks is associated a) with at least one of the plurality of containers other than the first slack pool, and b) additionally with the first slack pool.

However, Hildrum teaches wherein at least one of the tasks is associated a) with at least one of the plurality of containers other than the first slack pool, and b) additionally with the first slack pool (Col. 7 lines 35-38 X-Schedule should try first to satisfy the request from the containers owned by the given application, and if no suitable containers are available, X-Schedule is to fulfill the request from the unused containers of other sharing applications; Col. 13 lines 11-15 herein the type of container to be used to satisfy the request includes one of…(ii) unused containers of sharing platforms only after containers owned by the given platform have been exhausted; Col. 7 lines 60-62 After enumerating all applications and their free containers, the container with the highest score is chosen and allocated to the requesting application.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm, Alexander, Edholm, and Easwaran with the teachings of Hildrum because Hildrum’s teaching of utilizing unused containers to fulfill an application request in addition to containers allocated to the application request allows for applications associated with a container to be run even if the associated container cannot satisfy application requests (see Hildrum, Col. 7 lines 35-38 X-Schedule should try first to satisfy the request from the containers owned by the given application, and if no suitable containers are available, X-Schedule is to fulfill the request from the unused containers of other sharing applications).

As per claim 13, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 11. 

Salm, Alexander, Edholm, and Easwaran fail to teach at least one of the tasks is associated a) with at least one of the plurality of containers other than the second slack pool, and b) additionally with the second slack pool.

However, Hildrum teaches at least one of the tasks is associated a) with at least one of the plurality of containers other than the second slack pool, and b) additionally with the second slack pool (Col. 6 lines 20-25 X-Schedule maintains, for each application, the set of containers that the given application owns, and tracks which of those containers have been assigned by the scheduler to an application in which to execute tasks, along with the application to which the containers have been assigned; Col. 7 lines 34-40 OwnedFirst requests indicate to X-Schedule that X-Schedule should try first to satisfy the request from the containers owned by the given application, and if no suitable containers are available, X-Schedule is to fulfill the request from the unused containers of other sharing applications. The free containers of each application are enumerated and subjected to a scoring mechanism; Col. 8 lines 30-33 The second type of preemption occurs in cases of OwnedFirst or NonOwned request types. Containers owned by other applications are examined (in preemption priority order from low to high); Col. 9 lines 38-39 assign an in-use, non-owned container).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm, Alexander, Edholm, and Easwaran with the teachings of Hildrum because Hildrum’s teaching of utilizing unused containers to fulfill an application request in addition to containers allocated to the application request allows for applications associated with a container to be run even if the associated container cannot satisfy application requests (see Hildrum, Col. 7 lines 35-38 X-Schedule should try first to satisfy the request from the containers owned by the given application, and if no suitable containers are available, X-Schedule is to fulfill the request from the unused containers of other sharing applications).

As per claim 15, Salm, Alexander, Edholm, and Easwaran teach the method as recited in claim 11. Salm specifically teaches wherein at least one of the tasks is associated with the first slack pool (Col. 2 lines 63-64 A spooling program like VSE/POWER allocates and starts a dynamic partition for one job; Col. 5 lines 46-49 the highest priority dynamic partition of the class ready to run is determined. 3. The corresponding highest priority (sub)task ready to run is selected and dispatched).

Salm, Alexander, Edholm, and Easwaran fail to teach wherein at least one of the tasks is associated with the first slack pool and with the second slack pool, and with at least one further one of the plurality of containers.

However, Hildrum teaches wherein at least one of the tasks is associated with the first slack pool and with the second slack pool, and with at least one further one of the plurality of containers (Col. 7 lines 34-38 OwnedFirst requests indicate to X-Schedule that X-Schedule should try first to satisfy the request from the containers owned by the given application, and if no suitable containers are available, X-Schedule is to fulfill the request from the unused containers of other sharing applications; Col. 6 lines 20-25 X-Schedule maintains, for each application, the set of containers that the given application owns, and tracks which of those containers have been assigned by the scheduler to an application in which to execute tasks, along with the application to which the containers have been assigned; Col. 8 lines 31-34 Containers owned by other applications are examined (in preemption priority order from low to high) using the same scoring system as above; Col. 9 lines 38-39 assign an in-use, non-owned container).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Salm, Alexander, Edholm, and Easwaran with the teachings of Hildrum because Hildrum’s teaching of allocating additional containers to applications in addition to containers owned by the applications allows for the proper amount of resources needed to be allocated (see Hildrum, Col. 7 lines 34-38 OwnedFirst requests indicate to X-Schedule that X-Schedule should try first to satisfy the request from the containers owned by the given application, and if no suitable containers are available, X-Schedule is to fulfill the request from the unused containers of other sharing applications).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195